Title: From Alexander Hamilton to Nathan Rice, 14 November 1799
From: Hamilton, Alexander
To: Rice, Nathan


N Y. Nov. 14th. 1799
Sir
I have received your letters of the sixth and ninth of this month.
You will have perceived from a letter which must have arrived before now, that the arrangement of relative rank did not meet with my approbation. The list which I transmitted you is not to be considered as definitive, but as referred back for revision. Taking the principles which I have heretofore stated for your guide generally, you can give due force to the consideration suggested in your letter of the sixth instant.
Mr. Radford has been proposed to the S of War as Cadet in your regiment, and has received the usual support.
There is no provision in the law for Chaplains. I am nevertheless deeply impressed with the importance of divine service among the troops, and have written on the subject to the S of War.
I have urged the subject of money in repeated communications with the Paymaster General, and the delay in transmitting it is a source to me of much chagrin and disappointment.
I have just renewed the application in an urgent manner.
A court Martial will sit immediately for the trial of the persons mentioned in your letter of the ninth instant. An order for the purpose will be forwarded to you by Captain Ellery the Ast. Adt. General. The case is of a nature to require promptness and decision.
With great considn
Col. Rice

